Citation Nr: 0018641	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coccidioidomycosis of 
L2, residuals of fracture of L2 and discogenic disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1981.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1995 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for coccidioidomycosis of L2, residuals of a fracture of L2 
and discogenic disease of the lumbosacral spine.

The record shows that in a decision dated February 1997, a 
hearing officer addressed (for the first time) the issue of 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 (1999).  This was incorporated into the 
supplemental statement of the case issued later that month.  
The veteran was advised that if the supplemental statement of 
the case included an issue that was not addressed in his 
substantive appeal, he had to file an appeal as to that issue 
within 60 days.  The next communication from either the 
veteran or his representative was not received until August 
1998.  The issue of entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.30 was again included in a 
supplemental statement of the case issued in November 1999, 
at which time the veteran was again informed that the had 60 
days in which to respond.  Since the veteran has not filed a 
timely substantive appeal with respect to this matter, this 
decision will be limited to the issue noted on the preceding 
page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Service connection is in effect for chronic lumbosacral 
strain with residuals of a fracture of L3.

2. Coccidioidomycosis of the spine was first documented many 
years after service and there is no competent medical 
evidence that demonstrates that it is related to service 
or to the veteran's service-connected low back disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
coccidioidomycosis of L2, residuals of a fracture of L2 with 
discogenic disease of the lumbosacral spine.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records contain no complaints or findings 
pertaining to coccidioidomycosis.  The veteran was seen on 
many occasions for complaints of low back pain.  A Medical 
Board report in May 1981 reveals that a fracture of the tip 
of the right transverse process at the L3 level was noted on 
an X-ray in April 1979.  Another X-ray in April 1980 was 
normal.  A bone scan in May 1980 was within normal limits.  
The diagnosis was chronic low back strain.  No pertinent 
abnormalities were reported on the discharge examination in 
September 1981.

Department of Veterans Affairs (VA) outpatient treatment 
records show that the veteran was seen in the infectious 
disease clinic in November 1994.  It was indicated that he 
had experienced spine problems for many years.  It was 
reported that a private physician had performed a biopsy 
earlier that month and the veteran was found to have 
coccidioidomycosis of the spine.  The impression was 
coccidioidomycosis of the spine.  

The veteran was hospitalized by the VA in December 1994.  He 
was admitted with a known diagnosis of disseminated cocci.  
He had experienced back pain since April 1979 after a 
fracture of L1-2.  Following an examination, the diagnosis 
was disseminated cocci.  

On VA hospitalization in January 1995, it was reported that a 
recent in-depth evaluation at a private facility revealed a 
mass in the low back area and that a biopsy proved 
coccidioidomycosis.  

A VA examination of the spine was conducted in January 1995.  
The diagnoses were status post fracture of L2 and L3; by 
history, coccidioidomycosis of L2; and discogenic disease of 
the lumbosacral spine.  

In a statement dated January 1996, a private physician 
related that the veteran had a complex infectious spinal 
problem dating to November 1994.  At that time, he developed 
some extreme mid to upper lumbar back pain, bilateral leg 
weakness and pain radiating into the inguinal regions 
bilaterally.  

The veteran was hospitalized in a private facility from April 
to May 1996.  An infectious disease consultation during the 
hospitalization revealed that he had a history of 
coccidioidomycosis involving the spine diagnosed in about 
November 1994.  The impression was coccidioidomycosis of the 
spine.  The veteran underwent surgery during the 
hospitalization for coccidioidomycosis of the spine.  The 
discharge diagnoses included thoracic and lumbar 
osteomyelitis, Coccidioides immitis.

In a statement dated August 1996, a private physician stated 
that he was treating the veteran, and that he had been 
suffering from coccidioidomycosis.  It was the physician's 
understanding that the incubation period for this type of 
infection could be many years.  

The veteran has been granted service connection for chronic 
lumbosacral strain with residuals of a fracture of L3, 
evaluated as 30 percent disabling.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
coccidioidomycosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

During the hearing at the RO in August 1996, the veteran 
acknowledged that coccidioidomycosis was diagnosed in 1994.  
He asserts, moreover, that he was told by a physician at that 
time that it had been present for a long time.  He argues 
that the incubation period for this infectious disease can be 
many years.  The evidence establishes that coccidioidomycosis 
was initially documented many years after the veteran's 
separation from service.  There is no competent medical 
evidence that provides a relationship to service or to his 
service-connected low back disability.  The statement from 
the veteran's physician to the effect that the incubation 
period for the coccidioidomycosis infection can be many years 
does not address the issue of whether the veteran's infection 
was related to service or his service-connected disability.  
In Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), the 
Court noted that a statement from a physician contained 
"only a generic statement about the possibility of a link 
between chest trauma and restrictive lung disease.  Such a 
statement is too general and inconclusive to make the claim 
well grounded in the appellant's case."  Similarly, the 
Board notes that even assuming it is true that 
coccidioidomycosis can have a long incubation period, this 
does not link the veteran's coccidioidomycosis to service or 
his service-connected disability.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that he developed coccidioidomycosis that is related to 
service or his service-connected low back disability are 
neither competent nor probative of the issue in question.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions do not 
even serve as a basis for a well-grounded claim.



ORDER

Service connection for coccidioidomycosis of L2, residuals of 
fracture of L2 and discogenic disease of the lumbosacral 
spine is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

